DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on Nov 25, 2020, and the claims 1-20 are pending for examination.


Response to Arguments
Applicant’s arguments filed on Nov 25, 2020, with regards to rejection of claims 1-20 have been fully considered, and they are found to be persuasive.
The rejection of claim 10 under 35 U.S.C. 112(b), second paragraph, is withdrawn in light of applicant’s amendment/argument to claim 10.
In Applicant’s remarks, on page 8, Applicant argues that Fablet does not teach claim 1, especially in the portion of the claim, “sending, by the computing device, a second frame to because the client to transition from the second state to the first state; transitioning, by the computing device, from the second state to the first state; and 
resuming, by the computing device, a process to transition from the first state to the second state to resume pushing content to the client in the stream based on the second set of characteristics”.
In response to applicant’s arguments, a new ground of rejection is applied over Fablet (US 2016/0198012A1), in view of McCoy (US 2012/0209961A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, 14-20 are rejected under 35 U.S.C. 103 as being un-patentable over Fablet (US 2016/0198012A1), in view of McCoy (US 2012/0209961A1)
Regarding claim 1,
Fablet teaches, a method comprising (see fig. 8, and abstract): 
 2sending, by a computing device, a first frame that establishes a first state to push content3content to a client in a stream based on a first set of characteristics (see para [0122] bit rate, frame rate, resolution is considered first characteristics,  [0391] client receives each pushed segments (i.e. video frame) with initial priority from server, note: initial priority is first state, higher priority is second state, bitrate/resolution is first characteristic and higher bitrate/resolution (change) is second characteristic.)
4transitioning, by the computing device, from the first state to a second state that 5allows pushing of content to the client (see para [0392] priority is changed (initial to high) and server sent video segments to the client. Note: priority changed (.e. higher priority) is called second state.); 
 This maximization is performed when receiving the PUSH_PROMISE of the pushed data. The data are then stored (step 1203) and the client sends an acknowledgement to the server using the WINDOW_UPDATE frame (step 1204)); 
9receiving, by the computing device, a request to change the first set of 10characteristics to a second set of characteristics from the client (see para [0393] request for changing resolution), the request including information requesting a 11switch from the second state to the first state (see para [0387] priority change request.); and 

Fablet does not explicitly teach, in response to receiving change, performing: 
sending, by the computing device, a second frame to cause the client to transition from the second state to the first state; transitioning, by the computing device, from the second state to the first state; and 
resuming, by the computing device, a process to transition from the first state to the second state to resume pushing content to the client in the stream based on the second set of characteristics.

In analogous art, McCoy teaches, 
in response to receiving change, performing: sending, by the computing device, a second frame to because the client to transition from the second state to the first state video was in first media stream forms, and request to switch in second media stream.; )
transitioning, by the computing device, from the second state to the first state (see para [0051] line 15-20, video is changed from second media to first media.); and 
resuming, by the computing device, a process to transition from the first state to the second state to resume pushing content to the client in the stream based on the second set of characteristics (see para [0051-0053, 0078] request again to switch first state to second state to transmit content, and para [0079] transmit content in the second state, note: stand-by mode is a second characteristics.).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a video streaming using push method of Fablet with a state changes of McCoy. A person of ordinary skill in the art would have been motivated to do this to transmit a data in a multiple media streams (McCoy: [0006])

Regarding claim 2,
Fablet and McCoy teach claim 1,
Fablet further teaches, wherein the information includes a flag set to a 2value that requests the switch from the first set of characteristics to the second set of characteristics (see para [0531] the server may include END_SEGMENT flags at the end of each segment in the data then transmitted, in order to ensure that the client is able to parse and identify each pushed segment.)
  
Regarding claim 3,
Fablet and McCoy teach claim 2,
Fablet further teaches, wherein the value indicates that the computing 2device is to continue pushing information to the client in the stream based on the second set of 3characteristics (see para [0394] a request relating to first media data is transmitted to the server device; and data relating to said first media data are received from said server device, in response to said request).  
Regarding claim 4,
Fablet and McCoy teach claim 1,
Fablet further teaches, wherein sending the second frame comprises:  
2sending the second frame without receiving another frame from the client to 3establish another stream to send content with the second set of characteristics (see para [0421] "SegmentIdx", to declare the number of segments to be pushed after a GET request is received. For instance, if the client requests segment 1601 in its GET request, it will receive, as a response, a PUSH_PROMISE frame for the next two segments in parsing order of the MPD document.)

Regarding claim 5,

Fablet further teaches, further comprising:  19PATENT Attorney Docket No.: 000118-027900US 
2finishing sending content in a second time window based on the first set of 3characteristics (see para [0366] The client should be able to play the content available at a given time), wherein the content was in a process of being sent when the request to change was 4received (see para [0367] a push promise has been received, this means that a new video segment is being sent by the server.).  

Regarding claim 6,
Fablet and McCoy teach claim 1,
Fablet further teaches, wherein the second frame indicates to the client that 2the computing device will push content to the client based on the second set of characteristics 3without an additional request for the content in a second time window (see para [0375] The client and the server may negotiate at initialization time and during the connection in order to decrease or increase this window size).  

Regarding claim 7,
Fablet and McCoy teach claim 1,
Fablet further teaches, wherein the first frame indicates to the client that 2the computing device will push content to the client in subsequent time windows based on the first 3set 
Regarding claim 8,
Fablet and McCoy teach claim 1,
Fablet teaches, the first state reserved the stream (see para [0341] or [0362]), and  3the second state allows the pushing of the content in the first time window and 4subsequent time windows (see para [0370]).  

Regarding claim 9,
Fablet and McCoy teach claim 1,
Fablet further teaches, wherein transitioning from the second state to the 2first state allows the pushing of the content based on the second set of characteristics in the stream 3without closing the stream (see para [0384] receive data without high priority (i.e. first state)).

Regarding claim 11,
Fablet and McCoy teach claim 1,
Fablet further teaches, wherein the second set of characteristics change at 2least one characteristic in the first set of characteristics (see para [0377]).  

Regarding claim 12,
Fablet and McCoy teach claim 1,
 the push policy specified at the Representation level is configured to push more segments for low bit rate video segments (2300) than for high bitrate video (2301), so to avoid using too much bandwidth with push data.).  

Regarding claim 14,
Fablet and McCoy teach claim 1,
Fablet further teaches, wherein the transition from the second state to the 2first state is performed without closing the stream (see para [0361]-[0362] open stream refer it is not a closed stream.).  
Claim 15 recites all the same elements of claim 1, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 5, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 9, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 19.



Claim 20 recites all the same elements of claim 1, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
1

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fablet (US 2016/0198012A1), in view of McCoy (US 2012/0209961A1), and further in view of Magnusson (US2016/0381157A1)
Regarding claim 13,
Fablet and McCoy teach claim 1,
Fablet and McCoy fail to teach, wherein the second set of characteristics change a viewport position of the content.
In analogous art, Magnusson teaches, wherein the second set of characteristics change a viewport position of the content (see para [0032] Image/content changes its position within a viewport. The viewport is the user's visible area of an image display. See also para [0025]) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a video streaming using push method of 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fablet (US 2016/0198012A1), in view of McCoy (US 2012/0209961A1), and further in view of Ain-Kedem (US 2018/0359410A1)
Regarding claim 10,
Fablet and McCoy teach claim 1,
Fablet and McCoy fail to teach, 
wherein:  2the third state is an idle state for the stream, 3the first state is a reserved state, and  4the second state is a half closed state.
In analogous art, Ain-Kedem teaches, 
the third state is an idle state for the stream (see para [0060],  [0062] line 28-30), 
3the first state is a reserved state (see para [0062] line 28-30, The idle 442 still may be reserved by the ISP to apply new 3A parameters and implement 3A modifications.), and 
 4the second state is a half closed state (see para [0043] By one form, each of the two frames contributes half, or close to half (such as within row) the image data for the representation of the single frame of statistics. ) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a video streaming using push method of 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Date: 2/21/2021.
/Sm Islam/
Examiner, Art Unit 2457
/UZMA ALAM/Primary Examiner, Art Unit 2457